           Case 2:13-cv-00655-JCM-DJA Document 135 Filed 01/25/21 Page 1 of 2




1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6

7     RANDOLPH L. MOORE,                              Case No. 2:13-cv-0655-JCM-DJA
8          Petitioner,
                                                      ORDER GRANTING MOTION
9          v.                                         FOR EXTENSION OF TIME
                                                      (ECF NO. 134)
10
      WILLIAM GITTERE, et al.,
11
           Respondents.
12

13

14          In this capital habeas corpus action, the petitioner, Randolph L. Moore,
15   represented by appointed counsel, moves for an extension of time, to February 18,
16   2021, to file replies in support of his motion for leave to conduct discovery (ECF No.
17   123) and his motion for an evidentiary hearing (ECF No. 125).
18          Moore’s counsel states that the extension of time is necessary because of time
19   away from his office for personal reasons. This would be the first extension of these
20   deadlines. Respondents do not oppose the motion for extension of time.
21          The Court finds that Moore’s motion for extension of time is made in good faith
22   and not solely for the purpose of delay, and that there is good cause for an extension of
23   time. The Court will grant the extension of time.
24          However, the Court will not further extend these deadlines absent extraordinary
25   circumstances. If the replies are not filed by February 18, 2021, the Court intends to
26   resolve the motions without the benefit of replies.
27   ///
28   ///
                                                  1
          Case 2:13-cv-00655-JCM-DJA Document 135 Filed 01/25/21 Page 2 of 2




1          IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time

2    (ECF No. 134) is GRANTED. Petitioner will have until and including February 18, 2021,

3    to file replies in support of his motion for leave to conduct discovery (ECF No. 123) and

4    his motion for an evidentiary hearing (ECF No. 125).

5

6                January
           DATED THIS ___25,
                          day2021.
                              of ______________________, 2021.
7

8
                                                     JAMES C. MAHAN,
9                                                    UNITED STATES DISTRICT JUDGET
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                 2
